Case 2:19-cv-00053-VEB Document 24 Filed 04/27/20 Page 1 of 1 Page ID #:1015




1

2

3                         UNITED STATES DISTRICT COURT
4                        CENTRAL DISTRICT OF CALIFORNIA
5                                  WESTERN DIVISION
6

7    FRANCISCA UMANZOR,               )           NO. 2:19-cv-00053-VEB
                                      )
8                 Plaintiff,          )           ORDER AWARDING
                                      )           ATTORNEY FEES AND COSTS
9           vs.                       )
                                      )
10   ANDREW M. SAUL, Commissioner of )
     Social Security,                 )
11                                    )
                  Defendant.          )
12                                    )
     ________________________________ )
13

14
            IT IS ORDERED that EAJA fees and expenses are awarded in the amount of five
15
     thousand dollars ($5,000.00), pursuant to 28 U.S.C. § 2412(d), and costs pursuant to 28
16
     U.S.C. § 1920 in the amount of four hundred dollars and no cents ($400.00), subject to
17
     the provisions of the EAJA and subject to the terms of the Stipulation between the
18
     parties.
19
     Dated: April 27, 2020            /s/Victor E. Bianchini
20                                    VICTOR E. BIANCHINI
                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
